DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4, and 6-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear whether the insert is being claimed as part of the apparatus. The insert is introduced in the context of a functional limitation of the container at line 9 (“said container providing for removable communication with an insert”), which suggests that the apparatus is configured for use with an insert but may not necessarily include the insert. It is unclear whether the phrase “wherein said insert removably retained in said volume on at least one shelf, attached to said at least one wall” further describes the functional Claims 2, 4, and 6-14 are rejected in view of their dependency from claim 1.
Claim 4 recites the limitation “said insert base side” in line 4. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “said insert base side” will be interpreted to mean --said insert base--.
Regarding claim 15, it is unclear whether the insert is required as part of the claimed method. The insert is introduced in the context of a functional limitation of the container at line 8 (“said container providing for removable communication with an insert”), which suggests that the apparatus used in the method is configured for use with an insert but may not necessarily include the insert. It is unclear whether the phrase “said insert removably retained in said volume” further describes the functional limitation of the container or describes a structural limitation of the apparatus. The claim then describes additional features of the insert and defines the dimensions of the tossing object relative to the features of the insert in lines 10-17. Because the insert is not clearly and positively claimed as part of the apparatus used in the Claims 16-20 are rejected in view of their dependency from claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Patent Pub. 2019/0051213, hereinafter Su) in view of Cheng (US Patent Pub. 2004/0063080, hereinafter Cheng).
Regarding claim 1, Su discloses an apparatus (Figs. 1-2) comprising: a container (base 1; para. 0038-0039) and at least one object (blocks 3) in removable communication (para. 0041), the container (1) having at least one wall (vertical sidewalls 101, para. 0039) and a container base (bottom plate 10) in fixed communication, defining a volume (space 23), the volume having an open end (at top, into which building block base 2 is inserted), with the container base (10) opposite the open end; the container (1) providing for removable communication with an insert (building block base 2; para. 0040), wherein the insert (2) is removably retained in the volume (23) on at least one shelf (lugs 17, Figs. 2 and 6; para. 0051) attached to the at 
Su differs from the claimed invention in that Su does not teach first and second adjacent interconnected cubic objects affixed to the insert base. However, Cheng teaches a similar apparatus (Figs. 23-24) comprising first and second adjacent interconnected cubic objects (pyramidal projections, see annotated Fig. 23 below) affixed to a base (tray 70) and separated by a first angle (A1) defined by said interconnection, the interconnection defining a resting point (tapered slots 71) within the first angle (A1), and at least one object (units 101) having a dimension insertable into the first angle (A1) and removably positioned upon the resting point (Fig. 24; para. 0070). The examiner notes that the term “cubic” in claim 1 is interpreted in view of Applicant’s disclosure to encompass partial cube shapes, as shown in Applicant’s Figs. 1-2. Therefore, the pyramidal objects taught by Cheng, which are partial cube shapes, are considered to read on cubic objects as claimed.

    PNG
    media_image1.png
    314
    502
    media_image1.png
    Greyscale

	Cheng teaches that this arrangement of interconnected cubic objects may be desirable for adding variety and challenge to games played on the apparatus (para. 0004; para. 0070). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Su by affixing adjacent interconnected cubic objects as taught by Cheng to the insert base, dimensioned such that the blocks/objects are insertable into the first angle and removably positioned upon the resting point as taught by Chen, in order to add variety and challenge to games played on the apparatus.
	Regarding claim 2, the modified Su teaches the claimed invention substantially as claimed, as set forth above for claim 1. Su further discloses at least one surface embellishment (wavy wall 16, Figs. 1-2; para. 0053) on the at least one wall (101).
	Regarding claim 4, the modified Su teaches the claimed invention substantially as claimed, as set forth above for claim 1. Cheng further discloses (Fig. 23) a second angle (A2) 
	Regarding claim 6, the modified Su teaches the claimed invention substantially as claimed, as set forth above for claim 1. Su further teaches the insert (2, Figs. 1-2) comprises a rigid material (i.e., at least sufficiently rigid to maintain the shape shown in Figs. 1-2).
	Regarding claims 11-13, the modified Su teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although Su is silent with respect to a theme of the objects, the container, and the apparatus, the examiner notes that a theme is understood to refer to an aesthetic design with no mechanical function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the objects, the container, and the apparatus with any desired aesthetic theme, including providing the objects with a cherry or olive theme (e.g., by coloring the blocks red or olive color, or by printing a cherry or olive design on the blocks), providing the container with a tumbler or martini glass theme (e.g., by printing a tumble or martini glass design on the container), and/or providing the apparatus with an adult beverage theme (e.g., by printing an adult beverage design on the apparatus), since the court has found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
	Regarding claim 14, the modified Su teaches the claimed invention substantially as claimed, as set forth above for claim 1. Su further teaches the at least one shelf (17, Figs. 2 and 6) is in communication with a second face (i.e., the interior face) of the at least one wall (101).
claim 15, Su discloses a method of operating an apparatus which comprises a container (base 1; para. 0038-0039) having at least one wall (vertical sidewalls 101, para. 0039) and a container base (bottom plate 10) in fixed communication, defining a volume (space 23), the volume having an open end (at top, into which building block base 2 is inserted), with the container base (10) opposite the open end, the container (1) providing for removable communication with an insert (building block base 2; para. 0040) removably retained in the volume (23), the insert (2) having an insert base (sidewalls 201) resting on at least one shelf (17; see Fig. 6; para. 0051) attached to the at least one wall (101), and an object (block 3) having a dimension insertable into the insert (2; para. 0041). The method is clearly understood to include the steps of placing the container (1) at a location (since the container will necessarily be placed at some location, e.g., on a table, for use); holding at least one object (this being a necessary step in preparation for placing the object/block 3 into the insert 2); an operator positioning a distance from the container (1), e.g., for observing the container as shown in Fig. 4; and advancing the at least one object (block 3) in a direction of the container (1; see Figs. 7-8, with arrows showing advancement of the objects labeled A-D in the direction of the container 1). The examiner notes that the preamble recitation “for throwing a tossing object into a container” appears to describe an intended use of the apparatus and does not further limit either the structure of the apparatus or the positively claimed method steps. (The examiner notes that the method steps do not require a throwing or tossing step.) In addition, the term “tossing” modifying “object” describes an intended use of the object and does not further limit the structure of the apparatus or the steps of the method, and thus does not patentably distinguish the claimed tossing objects from the objects (3) of Su.

Regarding claim 16, the modified Su teaches the claimed invention substantially as claimed, as set forth above for claim 15. Su further teaches (Figs. 1-2) placing the insert (2) in communication with the container (1).
claim 19 and 20, the modified Su teaches the claimed invention substantially as claimed, as set forth above for claim 15. It would have been obvious to one of ordinary skill in the art, in the natural course of playing with the apparatus in the manner intended by Su, to hold the at least one object (3) by a shaft (e.g., the elongated stem of block B in Fig. 7) (claim 19) and to advance the object (3) toward the container (1) in a rotational action (e.g., by rotating the block B into the correct orientation shown in Fig. 7) (claim 20), in order to manually align the object (3) in the correct orientation for insertion into the insert (2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Cheng, in further view of Toland et al. (US Patent Pub. 2006/0001212, hereinafter Toland).
Regarding claim 7, the modified Su teaches the claimed invention substantially as claimed, as set forth above for claim 1. Su does not explicitly teach that the at least one object (3), corresponding to the claimed tossing object, comprises a malleable material. However, Toland teaches a similar apparatus (Fig. 3), similarly comprising a container (102) and a plurality of objects (110-142) to be inserted into the container (102), in which the objects (110-142) comprise a malleable material (para. 0031, “any malleable material”) in order to facilitate fabrication of the objects in desired shapes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Su by selecting a malleable material as taught by Toland for the objects/blocks (3), in order to facilitate fabrication of the objects in the desired shapes.
Allowable Subject Matter
Claims 8-10 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action (to include clearly claiming the insert as 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 further recites, in combination with the features of claim 1, the tossing object comprising a sphere and shaft in communication. Claim 9 further recites, in combination with the features of claim 1, the tossing object comprising a spheroid. Claim 17 further recites, in combination with the features of claim 15, holding the tossing object by a spherical or spheroid body. As discussed above for claims 1 and 15, the closest prior art is Su and Cheng; Cheng teaches the interconnected cubic objects defining a first angle and a resting point between the cubic objects, with an object/block having a dimension insertable into the first angle and removably positioned on the resting point. In Cheng, the inserted object/block has a generally cubic shape corresponding to the cubic shape of the resting point defined between the adjacent cubic objects. Although Cheng notes that objects/blocks with spherical shapes are known in the art (see Cheng, para. 0070, lines 16-19), Cheng teaches that when the object/blocks are spherically shaped, the resting points must be arch-shaped to correspond to the spherical shape of the objects/blocks. Su and Cheng do not teach the spherical or spheroid shape recited in claims 8, 9, and 17 in combination with the adjacent interconnected cubic objects on the insert base defining the first angle and the resting point as recited in claims 1 and 15, nor would such a combination be functional in the apparatus and method taught by Su and Cheng. Although spherical and spheroid tossing objects are generally well-known in the art of toss games (e.g., see Kim, Fernandez, and Nally cited in the prior Office action), the examiner finds no rationale in the prior art for combining a spherical or spheroid tossing object with an .
Response to Arguments
Applicant’s arguments with respect to claims 1,2, 4, 6, and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 30, 2022/